7 So. 3d 598 (2009)
TIFFANY LAKES CONDOMINIUM ASSOCIATION, INC., individually and on behalf of current and future Officers and members of the Board of Directors, Appellants,
v.
Giovanni BORACE, Sr., Johnny Izquierdo and Janet Talavera, jointly and severally, Appellees.
No. 3D08-479.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Rehearing Denied May 4, 2009.
Steven Polatnick, for appellants.
*599 Vernis & Bowling and Manuel A. Avila, Miami, for appellees.
Before RAMIREZ and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Perlow v. Goldberg, 700 So. 2d 148 (Fla. 3d DCA 1997).